ACCEPTED
                                                                                             03-15-00368-CV
                                                                                                     7042155
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        9/22/2015 3:51:15 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                               No. 03-15-00368-CV

                                      IN THE                           FILED IN
                         THIRD COURT OF APPEALS       3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                              AUSTIN, TEXAS           9/22/2015 3:51:15 PM
                  _____________________________________ JEFFREY D. KYLE
                                                                        Clerk
                                 L AURA P RESSLEY,
                                                          Appellant,
                                         v.

                            GREGORIO “GREG” C ASAR ,
                                                          Appellee.
                  _____________________________________

                               No. 03-15-00505-CV

                                      IN THE
                         THIRD COURT OF APPEALS
                              AUSTIN, TEXAS
                  _____________________________________

                                  DAVID R OGERS,
                                                          Appellant,
                                         v.

                            GREGORIO “GREG” C ASAR ,
                                                          Appellee.
                  _____________________________________

        APPELLEE’S UNOPPOSED MOTION TO CONSOLIDATE AND RESET
                         BRIEFING DEADLINES
                _____________________________________
TO THE HONORABLE THIRD COURT OF APPEALS:
      Appellee Gregorio “Greg” Casar files this Unopposed Motion to Consolidate

and Reset the Briefing Deadlines in this consolidated appeal. Appellee requests the

Court to make Appellee’s deadline for filing its brief in No. 03-15-00368-CV run from
the filing of Appellant Roger’s filing of his brief in No. 03-15-00505-CV. Both

Appellants are appealing from the same judgment, from the same trial court case,

using the same record, and raising many of the exact same issues. This motion seeks

to allow orderly briefing in this case, and prevent unnecessary waste of resources.

      Both of these appeals arise from the same underlying case, Pressley v. Casar, No.

D-1-GN-15-000374, in the 201st District Court, Travis County, Texas. Appellant

Laura Pressley filed her notice of appeal first, and Appellant David Rogers later filed

his own notice of appeal. The Clerk originally docketed these cases as separate

appeals (No. 03-15-00368-CV and No. 03-15-00505-CV), but the Court subsequently

consolidated the appeals.

      Because the case was originally docketed as separate appeals, the deadlines for

briefing in No. 03-15-00368-CV began to run before the briefing deadlines in No. 03-

15-00505-CV. As a result, on September 16, 2015, Appellant Laura Pressley filed her

Appellant’s Brief in No. 03-15-00368-CV, and Appellee’s Brief is currently due on

October 6, 2015. However, in No. 03-15-00505-CV, Appellant David Rogers’ brief is

due on October 7, 2015, one day after Appellee’s current brief deadline in No. 03-15-

00368-CV.

      As noted above, these appeals arise from the same underlying judgment and

many of the factual and legal issues are identical.      Appellee anticipates that the

necessary briefing will be identical, and hopes to address them, if possible, in one

consolidated brief. Under the current briefing schedule, Appellee would be required

                                           2
to file his initial brief before one of the appellants, and would be forced to brief the

case twice. Forcing Appellee to file redundant briefs will waste time and resources

and confuse the briefing in this consolidated appeal.

      For these reasons, Appellee files this unopposed motion and asks the Court to

consolidate and reset the briefing deadlines in these consolidated appeals, making

Appellee’s deadline for filing his brief in No. 03-15-00368-CV run from the filing of

Appellant Roger’s filing of his brief in No. 03-15-00505-CV.

      This motion is not made for the purpose of delay, and neither the Court nor

the Parties will be prejudiced by the granting of the relief requested. Instead, the

granting of this motion will prevent unnecessary waste of the Court and the Parties’

resources, and allow for a better presentation of the merits of the issues involved.

The undersigned counsel conferred with Appellant’s Counsel in No. 03-15-00368-CV,

and was informed that he did not oppose the granting of this motion.

                                       PRAYER
      Accordingly, Appellee requests the Court to consolidate and reset the briefing

schedule, making Appellee’s deadline for filing its brief in No. 03-15-00368-CV run

from the filing of Appellant Roger’s filing of his brief in No. 03-15-00505-CV.




                                           3
Dated: September 22, 2015            Respectfully submitted,

                                      By:
Charles Herring, Jr.                  /s/ Kurt Kuhn
State Bar No. 09534100                Kurt Kuhn
chuck@herringpanzer.com               State Bar No. 24002433
Lauren Ross                           kurt@kuhnhobbs.com
State Bar No. 24092001                Lisa Bowlin Hobbs
laurenbross@herring-irwin.com         State Bar No. 24026905
HERRING & PANZER, L.L.P.              lisa@kuhnhobbs.com
1411 West Avenue, Suite 100           KUHN HOBBS PLLC
Austin, Texas 78701                   3307 Northland Drive, Suite 310
(512) 320-0665                        Austin, Texas 78731-4946
(512) 519-7580 (fax)                  (512) 476-6005
                                      (512) 476-6002 (fax)

                                      Jessica Palvino
                                      State Bar No. 24048780
                                      jpalvino@mcginnislaw.com
                                      MCGINNIS, LOCHRIDGE & KILGORE, LLP
                                      600 Congress Avenue, Suite 2100
                                      Austin, Texas 78701
                                      (512) 495-6079
                                      (512) 505-6379 (fax)

                            COUNSEL FOR APPELLEE




                                     4
                          CERTIFICATE OF CONFERENCE

       I hereby certify, pursuant to Texas Rule of Appellate Procedure 10.1(a)(5), that
I conferred with Mark Cohen, counsel for Appellant Laura Pressley, whom indicated
that he does not oppose the relief sought in this motion.

                                                      /s/ Kurt Kuhn
                                                      Kurt Kuhn




                              CERTIFICATE OF SERVICE

        I hereby certify that I served a copy of this notice on counsel of record either
electronically, in accordance with the rules on electronic filing on September 22, 2015,
as listed below:


                                        /s/ Kurt Kuhn
                                        Kurt Kuhn


Mark Cohen
805 West 10th Street, Suite 100
Austin, Texas 78701
mark@cohenlegalservices.com

David Rogers
LAW OFFICE OF DAVID ROGERS
1201 Spyglass Drive, Suite 100
Austin, Texas 78746
firm@darogerslaw.com




                                           5